DETAILED ACTION
Claims 1-21 are pending in the application. 



Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 


Response to Arguments
3.  	Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record Salemnia (US 2017/0126939 A1), Frank et al (US 2017/0163860 A1), and Hayden (US 2019/0087649 A1), fails to teach the limitations as currently recited, specifically “a band removably attached to the head covering in the inner space” (emphasis added). Examiner respectfully disagrees. Applicant is attempting to attack the prior art references separately instead of the references as a whole. First and foremost, the prior art of . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salemnia (US 2017/0126939 A1) and Frank et al (US 2017/0163860 A1), in further view of Hayden (US 2019/0087649 A1). 

  	As per claim 1, Salemnia discloses a head mountable camera system (fig. 1, band structure 100) comprising:  
  	a camera system removably attached (fig. 1, band structure 100, may be removably attached), the camera system comprising: 
  	10a band removably attached to the head covering in the inner space, the band comprising a first surface facing the first surface of the head covering, a second surface facing the second surface of the head covering, and an interior cavity between the first surface and the second surface of the band (fig. 1, band structure 100, para 0037-0039, furthermore the band structure 100 as disclosed by Salemnia can be removed from the head); 
  	at least one camera within the interior cavity, the at least one camera comprising a lens exposed through the first surface of the band and exposed through the at least one opening in the first surface of the head covering (fig. 1, band structure 100, camera 140, para 0042 and 0043); 
  	15a controller within the interior cavity for controlling the at least one camera (figs. 1 and 2, band structure 100, controller 120, para 0037, 0038, 0040, and 0041); 
  	a power source within the interior cavity configured to power the controller and the at least one camera (figs. 1 and 2, band structure 100, power source 160, para 0037, 0038, 0046-0049); and 


  	Salemnia fails to teach a head covering comprising a first surface, a second surface, an inner space between the first surface and the second surface, and at least one opening in the first surface. However, Frank discloses an electronic utility strap 100G mounted on a helmet 4 (i.e. head covering) with an imaging device 110 mounted to the helmet 4 (Frank, fig. 10, electronic utility strap 100G, imaging device 110, helmet 4, see associated written description, also see para 0066). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Salemnia in view of Frank, as a whole, by incorporating the ability to mount the imaging device around a helmet as disclosed by Frank, into the band structure as disclosed by Salemnia, because doing so would provide a more efficient way of mounting the imaging device around various types of headgear, thus being able to efficiently record images while performing various activities. 

   	The combined teachings of Salemnia in view of Frank, as a whole, fails to teach wherein the band of the camera system is concealed from an exterior of the head covering. However, Hayden discloses a system for monitoring facial presentations of users including a cap 400 with a camera 402 wherein the camera system is concealed 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Salemnia and Frank, in further view of Hayden, as a whole, by incorporating the camera inside of the cap as disclosed by Hayden, into the imaging apparatus as disclosed by Salemnia and Frank, because doing so would provide a more efficient way to protect the band with camera, thus being able to prolong use of camera. 

    	As per claim 2, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, wherein the head covering is selected from the group consisting of a sports helmet, a law enforcement hat, a military helmet, a crash helmet, a sports cap, a full face mask, and a half face mask (Frank, fig. 10, helmet 4 is a sports helmet). 

  	As per claim 3, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, wherein the head covering comprises a crown and a brim coupled to the crown (Frank, fig. 10, helmet 4 is comprised of a brim and a crown, see fig. 4). 



  	As per claim 5, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 3, wherein the first surface of the head covering is an upper surface or a lower surface of the brim (Frank, fig. 10, helmet 4, first surface of helmet is upper surface of brim, see fig. 4).

  	As per claim 6, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, wherein the at least one opening in the head covering comprises a plurality of openings circumferentially arranged around the first surface of the head covering, and wherein the at least one camera of the 10camera system comprises a plurality of cameras circumferentially arranged around the band (Salemnia, figs. 1 and 2, band structure 100, camera 140, has the ability to place multiple cameras spaced apart in the band structure, para 0042-0045). 

  	As per claim 7, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, 

  	As per claim 9, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, wherein the band comprises 20a washable fabric (Salemnia, figs. 1 and 2, band structure 100, para 0049). 

  	As per claim 10, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, wherein the band is flexible (Salemnia, figs. 1 and 2, band structure 100, para 0047). 

  	As per claim 11, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, wherein the camera system comprises an opening in the band through which the at least one camera, the controller, 25the power source, and the electrical connections can be removed (Salemnia, figs. 1 and 2, band structure 100, para 0049). 

  	As per claim 12, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 11, further comprising a fastener configured to close the opening in the band (Salemnia, figs. 1 and 2, band structure 100, para 0049).

   	As per claim 13, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, further comprising a substrate within the interior cavity of the band on which at least two of the at least one camera, the controller, and the power source are mounted, and wherein the substrate is flexible but not stretchable (Salemnia, figs. 1 and 2, band structure 100, para 0047).

  	As per claim 14, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, further comprising an elastic10 band in the interior cavity of the band (Salemnia, figs. 2 and 4, band structure 100, elastic band 220, para 0050).

  	As per claim 15, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, wherein the electrical connections comprise a flexible ribbon cable or wires woven in a pattern configured to provide elasticity and flexibility (Salemnia, figs. 1 and 2, band structure 100, electrical connections 240, para 0052). 

  	As per claim 16, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, further comprising electro-magnetic shielding between the first surface of the band and 

  	As per claim 17, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, further comprising a 20memory device in the interior cavity of the band (Salemnia, figs. 1-3, band structure 100, controller 120, memory 200, para 0040). 

  	As per claim 18, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, wherein the controller comprises an interconnection module configured to connect to an outside device, and wherein the interconnection module comprises a charge port and at least one of a micro-USB port or a wireless connection module (Salemnia, figs. 1-3, band structure 100, controller 120, para 0019, 0041). 

  	As per claim 19, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 18, wherein the wireless connection module comprises one or more of: a short-range wireless module; 5a wireless module; or a cellular module (Salemnia, figs. 1-3, band structure 100, controller 120, para 0020, 0021, 0040 and 0041). 

  	As per claim 20, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, 

  	As per claim 21, the combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, further discloses the head mountable camera system of claim 1, further comprises a microphone (Salemnia, figs. 1-3, band structure 100, controller 120, para 0044). 


5.  	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salemnia (US 2017/0126939 A1), Frank et al (US 2017/0163860 A1), and Hayden (US 2019/0087649 A1), in further view of Shim et al (US 2018/0064395 A1).  

  	As per claim 8, the head mountable camera system of claim 1, wherein the band is waterproof.

  	The combined teachings of Salemnia and Frank, in further view of Hayden, as a whole, fails to teach the limitations as recited above in claim 8. However, Shim teaches a health band terminal 100 including a camera 121 wherein the band is waterproof (Shim, fig. 1b, health band terminal 100, camera 121, para 0014). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Salemnia, Frank, and Hayden, in further view of Shim, as a whole, by incorporating the ability to waterproof a band as disclosed by Shim, into the imaging apparatus as disclosed by Salemnia, Frank, and Hayden, because doing so would provide a more efficient way of protecting your electronic device from getting wet, thus preserving the life span of the electronic device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697         

/LIN YE/Supervisory Patent Examiner, Art Unit 2697